         Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 1 of 7 PageID# 1

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




                                       United States District Court
                                                                    for the

                                                      Eastern District of Virginia

                                                       Norfolk                Division


                         ALIMU SILLAH
                                                                              Case No.

                                                                                            (to befilled in by the Clerk's Office)

                              Plainliff(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                Jury Trial: (check one)        Yes Ono
please write "see attached"in the space and attach an additional
page with thefull list ofnames.)


                       BLUEFORCE INC




                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above,please
write "see attached"in the space and attach an additional page
with thefull list ofnames.)



                                                  COMPLAINT FOR A CIVIL CASE


I.       The Parties to This Complaint
         A.         The Plaintiir(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                               Name                              ALIMU SILLAH
                               Street Address                    826 PARK CENTRAL COURT APT. C

                               City and County                   INDIANAPOLIS MARION

                               State and Zip Code                46260
                               Telephone Number                  929-990-1520

                               E-mail Address                    alrberetl@gmall.com


         B.        The Defendant(s)

                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                   include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                     Page I of 5
          Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 2 of 7 PageID# 2

Pro Se I (Rev. 12/16)Complaint for a Civil Case


                     Defendant No. 1

                                Name                      MOORE MELOTTI
                               Job or Title (ifknown)     ACADEMIC DIRECTOR
                               Street Address             6 MANHATTAN SQUARE
                               City and County            HAMPTON ELIZABETH CITY
                               State and Zip Code         VIRGINIA-23666
                               Telephone Number           757-788-8441

                               E-mail Address (ifknown)


                     Defendant No.2

                               Name                       LES LUNCEFORD
                               Job or Title (ifknown)     PROJECT MANAGER
                               Street Address             6 MANHATTAN SQUARE
                               City and County            HAMPTON ELIZABETH CITY
                               State and Zip Code         VIRGINIA-23666
                               Telephone Number           757-788-8441
                               E-mail Address (ifknown)


                    Defendant No.3

                               Name                       ROBERT YOUNG
                               Job or Title (ifknown)     PROJECT MANAGER
                               Street Address             6 MANHATTAN SQUARE
                               City and County            HAMPTON ELIZABETH CITY
                               State and Zip Code         VIRGINIA-23666
                               Telephone Number           757-788-8441
                               E-mail Address (ifknown)


                    Defendant No.4

                               Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)



                                                                                       Page 2 of S
         Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 3 of 7 PageID# 3

Pro Se 1 {Rev. 12/16)Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.
          What is the basis for federal courtjurisdiction? (check all that apply)
                 [Zlpederal question                            0Diversity ofcitizenship

         Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction Is a Federal Question

                    List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                    are at issue in this case.

                     My employer failed to apply equal opportunity in protecting my employment as a US Citizen on a foreign
                     soil. Instead, was treating me as an enemy and not being sympathetic to my condition when I felt sick to
                     relief me to see my doctor. My human rights were violated. My employer didn't show any sympathy
                     feeling towards me being III at all whatsoever. Just kept harassing me and making false claims with no
                     ilisfificatinn. Thi.«j is nnt what Amflrifia rnn.tttitiitinn stanrt for
         B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                    1.         The Plaintiff(s)

                               a.        If the plaintiff is an individual
                                         The plaintiff, (name) ALIMU SILLAH                                   ,is a citizen of the
                                         State offnonie; INDIANA


                               b.        If the plaintiff is a corporation
                                         The plaintiff, (name) BLUEFORCE INC                                  • 'S incorporated
                                         under the laws of the State of(name)         VIRGINIA
                                         and has its principal place of business in the State of(name)
                                          VIRGINIA                                             .

                              (Ifmore than one plaintiffis named in the complaint, attach an additional page providing the
                              same informationfor each additionalplaintiff.)

                   2.         The Defendant(s)

                              a.         Ifthe defendant is an individual

                                         The defendant, (name) MOORE MELOTTI                                 ,is a citizen of
                                         the State of fname; VIRGINIA                                    . Or is a citizen of
                                        (foreign nation)


                                                                                                                          Page 3 of 5
         Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 4 of 7 PageID# 4

Pro Se I (Rev. 12/16)Conmlaint for a Civil Case




                                          If the defendant is a corporation
                                          The defendant, (name) les LUNCEFORD                            > incorporated under
                                          the laws of the State of         VIRGINIA                                .and has its
                                          principal place of business in the State of(name) VIRGINIA
                                          Or is incorporated under the laws of Obreign nation)
                                          and has its principal place ofbusiness in (name) VIRGINIA

                               (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                               same informationfor each additional defendant.)

                    3.         The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amoimt at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):
                                On April 9, BP terminated my contract while on sick leave. Falsely accusing me of allowing my
                                students to sleep In class and playing music. Falsely accusing me of sleeping in class with no
                                evidence. Continue to harrass me after complaining to OFCCP of Blueforce planning to
                               terminate my contract..As a result of all what my employer did to me, my sugar level increases,
                               and blood pressure as well. Cause me to be unemployed.


III.     Statement of Claim

         Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
         the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
         write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages ifneeded.
        On April 9,terminated my contract while on sick leave. Falsely accusing me of allowing my students to sleep in
        class and playing music. Falsely accusing me of sleeping in class with no evidence. Continue to harass me after
        complaining to OFCCP of Blue force planning to terminate my contract. When I applied for employment In similar
        field, Blue force gave bad recommendation to new employer. I was denied employment more than two times. As
        as result, of what my entire as result of employer did to me, my sugar level increases and blood pressure as well.



IV.      Relief


         State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
        the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
        punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
        punitive money damages.
       The wrongful termination of my job reduced my income tremendously. I was earning with my employer $62,000
       per year. I have been unemployed for about a year. If I was still employed with the 5 years contract with my
       former employer, I would have eamed a lot more. Lost wages with punitive damages, pain and suffering causing
       mental and physical health deteriorating each day is unbearable. I would like the court to order my former
       employer Blueforce the amount of $500,000 to relief of my condition they force me to be in.


                                                                                                                       Page 4 of S
          Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 5 of 7 PageID# 5

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule ofCivil Procedure 11, by signing below,I certify to the best of my knowledge, information,
         and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and(4) the complaint otherwise complies with the
         requirements of Rule II.

         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date ofsigning:                12/10/2020,


                    Signature of Plaintiff
                    Printed Name of PlaintL         Alimu s


         B.         For Attorneys

                    Date ofsigning:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Street Address

                    State and Zip Code
                   Telephone Niunber
                   E-mail Address




                                                                                                                     Page S of S
 Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 6 of 7 PageID# 6




                               Alimu Sillah

                     Certified Defense Language Instructor
                     826 Park Central Court Apt. C
                     Indianapolis, Indiana 46260


Subject: For filing: Civil complaint for wrongful termination of employment and
retaliation.

Dear Clerk,
Attached to this letter, please find my original complaint against my former
employer Blueforce inc for wrongful termination of my employment and
retaliating against me for participating in a prior United States Department of
Labor OFCCP investigation of race discrimination by treating me less favorably
than other similar employee engaged in protected activity.
I have enclosed the amount of$402.00 in the form of a money order payable to the
US district court.
At this time,I am not seeking service of process or the issuance of a summons.I
will either seek Defendant's waiver of process pursuant to statute or request the
issuance of a summons at a later date.

,aincerely,

       Silah


               /
            Case 4:20-cv-00189-AWA-LRL Document 1 Filed 12/11/20 Page 7 of 7 PageID# 7
COVER SHEET FOR FILING CIVIL ACTIONS                                                              Case No
COMMONWEALTH OF VIRGINIA                                                                                         (CLERK'S OFFICE USE ONLY)
                           UNJ.IED STATES DISTRICT                                                                             Circuit Court
                           AUMU^                                         v.//„ re:                          B^yMPRCE.INC..
                                PLAINTIFF(S)                                                                    DEFENDANT(S)




I, the undersigned [x] plaintiff[ ]defendant[ ]attorney for[ ]plaintiff[ ]defendant hereby notify the Clerk of Court that I am filing
the following civil action.(Please indicate by checking box that most closely identifies the claim being asserted or reliefsoughL)
GENERAL CIVIL                                        ADMINISTRATIVE LAW                                  PROBATE/WILLS AND TRUSTS
Subsequent Actions                                     [>^ Appeal/Judicial Review of Decision of            [ ]Accounting
  [X] Claim Impleading Third Party Defendant              (select one)                                      [ ]Aid and Guidance
     [X] Monetary Damages                                 []ABC Board                                       [ ]Appointment (select one)
     [ ]No Monetary Damages                               []Board ofZoning                                     []Guardian/Conservator
  [x] Counterclaim                                        [ ]Compensation Board                                []Standby Guardian/Conservator
     (xl Monetary Damages                                 [ ]DMV License Suspension                            [ ]Custodian/Successor Custodian(UTMA)
    []No Monetary Damages                                 [ ]Employee Grievance Decision                    (]Trust(select one)
  [ ]Cross Claim                                          [xl Employment Commission                            [ ]Impress/Declare/Create
  [ ]Interpleader                                         []Local Government                                   [ ]Reformation
  []Reinstatement(other than divorce or                   [ ]Marine Resources Commission                    [ ]Will (select one)
     driving privileges)                                  [ j School Board                                     [ ]Constme
  [ ]Removal ofCase to Federal Court                      [ ]Voter Registration                                [ ]Contested
Business & Contract                                       [ ]Other Administrative Appeal
  [ ]Attachment                                                                                           MISCELLANEOUS
  [ ]Confessed Judgment                              DOMESTIC/FAMILY                                        []Amend Death Certificate
  [ ]Contract Action                                   [ ]Adoption                                          [ ]Appointment(select one)
  [ ]Contract Specific Performance                        [ ]Adoption - Foreign                                [ ]Church Trustee
  [ ]Detinue                                           []Adult Protection                                      [ ]Conservator ofPeace
  [ ]Garnishment                                       [ ]Annulment                                            [ ]Marriage Celebrant
Property                                                  [ ]Annulment- Counterclaim/Responsive             [ ]Approval of Transfer ofStructured
 [ ]Annexation                                                Pleading                                          Settlement
 [ ]Condemnation                                       [ ]Child Abuse and Neglect- Unfounded                [ ]Bond Forfeiture Appeal
  []Ejectment                                             Complaint                                         [ ]Declaratory Judgment
  [ ]Encumber/Sell Real Estate                         [ ]Civil Contempt                                    [ ]Declare Death
  [ ]Enforce Vendor's Lien                             [ ]Divorce (select one)                              [ ]Driving Privileges(select one)
  [ ]Escheatment                                          [ ]Complaint- Contested*                             [ ]Reinstatement pursuant to § 46.2-427
  [ ]Establish Boundaries                                 [ ]Complaint- Uncontested*                           [ ]Restoration- Habitual Offender or 3""
  []Landlord/Tenant                                       [ ]Counterclaim/Responsive Pleading                       Offense
     [ j Unlawful Detainer                                [ j Reinstatement-                                [ ]Expungement
  [ ]Mechanics Lien                                           CustodyA'isitation/Supporl/Equitable          [ ]Firearms Rights- Restoration
  [ ]Partition                                                Distribution                                  [ ]Forfeiture ofProperty or Money
  [ J Quiet Title                                      [ ]Separate Maintenance                              [ ]Freedom ofInformation
  [ ]Termination of Mineral Rights                        [ ]Separate Maintenance Counterclaim              ( ]Injimction
Tort                                                                                                        [ ]Interdiction
  [ ]Asbestos Litigation                             WRITS                                                  [ ]Interrogatory
  [ ]Compromise Settlement                            [)Certiorari                                          []Judgment Lien-Bill to Enforce
  [ ]Intentional Tort                                  [ j Habeas Corpus                                    []Law Enforcement/Public Official Petition
  [ ] Medical Malpractice                              [ ] Mandamus                                         [ ]Name Change
  [ j Motor Vehicle Tort                               [ ]Prohibition                                       [ ]Referendum Elections
  [ ]Product Liability                                 [ ]Quo Warranto                                      [ ]Sever Order
  [ ]Wrongful Death                                                                                         [ ]Taxes(select one)
  [ j Other General Tort Liability                                                                             []Correct Erroneous State/Local
                                                                                                               [ j Delinquent
                                                                                                            [ ] Vehicle Confiscation
                                                                                                            [ ] Voting Rights- Restoration
                                                                                                            [x] Other (please speeify)
[x] Damages in the amount ofS                                         are claimed.                              retaliation and wrongful terminatejob
             .12/10,^020
                 DATE                                                             I I DEFENDANT      [ 1 ATTORNEY FOR    I IPLAINnFF
                                                                                                                         I I DEFENDANT
                               aumus^^
                                    PRINT NAME

                 ?i?.6.PAiyC..CENTjR^                                                •"Contested" divorce means any ofthe following matters are in
                     ADDRESS/THLEPHONE NUMBER OF SIGNATOR                            dispute; grounds ofdivorce, spousal support and maintenance,
                   INDIANAPOUS,..!^^^                                                child custody and/or visitation, child support, property distribution
                                                                                     or debt allocation. An "Uncontested" divorce is filed on no fault
                                                                                     grounds and none ofthe above issues are in dispute.
                        EMAIL ADDRESS OF SIGNATOR(OPTIONAL)
FORM CC-I4I6(MASTER)PAGE ONE 07/16
